Citation Nr: 0325307	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  98-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include status post amputation of the left foot.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1952 to February 
1956.  He also had subsequent service in the Air Force 
Reserves from August 1956 to December 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was most 
previously before the Board in May 2003.


FINDINGS OF FACT

1.  Diabetes mellitus, to include status post amputation of 
the left foot, was not present during service or within one 
year thereafter and has not been shown to be otherwise 
related to service.

2.  Hypertension was not present during service or within one 
year thereafter and has not been shown to be otherwise 
related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, to include status post amputation of 
the left foot, was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
a January 2003 opinion from a VA physician that addressed the 
veteran's contentions in this case.  In March 2001 the 
veteran was notified of the evidence he could submit and the 
evidence that VA would obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as diabetes mellitus and hypertension, will be presumed 
if they becomes manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Diabetes

The veteran has asserted (at his April 2002 RO hearing) that 
as he was treated for problems related to his legs and calves 
during service he was informed that he was a "borderline 
diabetic."

The veteran's active duty service medical records contain no 
complaints or treatment for diabetes.

In a letter received in July 1998, the veteran's private 
physician stated that he had treated the veteran for various 
conditions, including diabetes mellitus, from 1970 to 1980.

In January 2003 the veteran underwent a VA diabetes mellitus 
examination.  While the examiner confirmed the diagnosis of 
diabetes mellitus, the examiner indicated that a review of 
the records revealed that there was no evidence that the 
veteran's diabetes mellitus was related to the veteran's 
military service.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's diabetes mellitus is 
related to his military service.  The veteran's active duty 
service medical records contain no complaints or treatment 
for diabetes.  Further, no physician has linked the veteran's 
diabetes mellitus to service.  As diabetes was not diagnosed 
until years following service, a claim of entitlement to 
service connection for diabetes mellitus under the 
presumptive provisions of 38 U.S.C.A. §§ 1101 and 1137 is not 
for application in this case.

As noted, no physician has linked the veteran's diabetes to 
his military service.  In fact, as referenced above, the 
January 2003 VA examiner specifically stated that the 
veteran's diabetes mellitus was not related to his military 
service.  The Board notes that the January 2003 VA examiner 
related a comprehensive summary of the veteran's medical 
history and made detailed references to the veteran's active 
duty and reserve medical records (including laboratory 
studies).  The January 2003 VA examiner specifically noted 
that the veteran's active duty service medical records 
contained no evidence that the veteran was taking any 
medications (let alone medications to treat diabetes) during 
his active duty service.  In short, the January 2003 VA 
examiner's opinion is both persuasive and uncontroverted.

Based on the foregoing, the veteran's claim of entitlement to 
service connection for diabetes mellitus is not warranted.

II.  Hypertension

The veteran's March 1952 service entrance examination noted a 
blood pressure reading of 128/70.  An April 1952 service 
medical record reflected a reading of 122/80.  The February 
1956 service separation examination revealed blood pressure 
readings of 144/86 on sitting, 142/86 on recumbent, and 
146/88 on standing.  The veteran's active duty service 
medical records contain no complaints or treatment for 
hypertension.

A July 1975 VA examination revealed a blood pressure reading 
of 170/94; the diagnosis was essential hypertension.

A private medical record dated in May 1989 noted that the 
veteran's hypertension was being controlled with medications.

At a May 1997 VA hypertension examination, the examiner 
stated that it was probable that the veteran's hypertension 
was related to his intestinal bypass surgery undertaken in 
the 1970s.  The diagnosis was hypertension, stable.

In a letter received in July 1998, the veteran's private 
physician stated that he had treated the veteran for various 
conditions, including hypertension, from 1970 to 1980.

In January 2003 the veteran underwent a VA examination for 
the purpose of determining whether his hypertension was 
related to his military service.  After reviewing and 
referencing the veteran's service and private medical 
records, the examiner stated that there was no indication of 
evaluation or treatment for hypertension during service.  The 
examiner went on to state that while the veteran had a 
current diagnosis of hypertension, there was no evidence 
linking the veteran's hypertension to his military service.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's hypertension is related 
to his military service.  The veteran's active duty service 
medical records contain no complaints or treatment for 
hypertension, and no physician has linked the veteran's 
hypertension to service.  As hypertension was not diagnosed 
until years following service, a claim of entitlement to 
service connection for hypertension under the presumptive 
provisions of 38 U.S.C.A. §§ 1101 and 1137 is not for 
application in this case.

As hypertension was not present during service or within one 
year thereafter and has not been shown to be otherwise 
related to service, the veteran's claim of entitlement to 
service connection for hypertension is not warranted.

III.  Conclusion

The Board notes that the claims file contains an October 1976 
letter from a private physician (a Flight Surgeon in the 
veteran's reserve unit) stating that the veteran's 
"complications of colon surgery, high blood pressure, and 
diabetes are certainly some of the conditions that I warned 
you about in 1959."  The Board notes that the general tone 
of the October 1976 letter was dealing with the veteran's 
weight problem and the physician's comments regarding 
hypertension and diabetes appear to be nothing more than 
general medical counseling and information.  In this regard, 
the Board notes that the January 2003 VA examiner has 
specifically noted that the veteran's active duty military 
records were absent for any treatment or evaluation of 
hypertension or diabetes.

The Board notes that at various times throughout the appeal 
the veteran has essentially indicated that his diabetes 
mellitus and hypertension were in some way related to his 
service in the Air Force Reserves.  In particular, he has 
stated (in his July 1998 substantive appeal) that he "was 
forced to have the intestinal bypass surgery to loose weight 
by the military to remain in the military."  The veteran has 
implicitly suggested (in his April 1998 notice of 
disagreement) that a relationship exists between his diabetes 
and the bypass surgery, and that since his surgery was done 
to "remain in the military" (i.e., the reserves), his 
diabetes should be service-connected.  However, to link his 
diabetes or hypertension to his service in the Air Force 
Reserves the veteran would have to demonstrate through 
competent medical evidence that his diabetes or hypertension 
was related to disease or injury incurred or aggravated as a 
result of his reserves service.  38 U.S.C.A. § 101(23) and 
(24); 38 C.F.R. § 3.6.  There is, however, no opinion of 
record that suggests such a link.  Further, as diabetes 
mellitus has yet to be service connected, the establishment 
of service connection for hypertension as secondary to 
diabetes mellitus is not possible.

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and service connection for diabetes mellitus 
and hypertension is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Service connection for diabetes mellitus, to include status 
post amputation of the left foot, is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



